Citation Nr: 0123419	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  01-06 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for right knee degenerative 
arthritic changes.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






REMAND

The veteran served on active duty from June 1959 to July 
1982.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 1999 RO decision which denied the veteran's 
claim for service connection for right knee degenerative 
arthritic changes.

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 66 Fed. Reg. 45620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.326(a)) (VCAA).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The provisions of these regulations apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of that 
the amendments to 38 C.F.R. § 3.156 relating to the 
definition of new and material evidence and to 38 C.F.R. 
§ 3.159 pertaining to VA assistance in the case of claims to 
reopen previously denied final claims, which apply to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620 (August 29, 2001); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).. 

The veteran seeks service connection for degenerative 
arthritic changes to his right knee.  Entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  See 38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (2000).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by medical or lay evidence of continuity of symptomatology 
and medical evidence of a nexus between the present 
disability and the symptomatology.  Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

Review of the veteran's service medical records indicates 
that the veteran was seen while in service in September 1978 
with complaints of pain in his right knee.  Treatment notes 
indicate that the veteran water-skied on his right leg and 
was experiencing mild pain in his right patella and posterior 
knee.  The impression was minor trauma to the right knee. 

Subsequent to service, the veteran was treated in December 
1991 for pain in his right knee after a misstep on a flight 
of stairs.  Treatment notes at this time indicate no 
significant swelling, bruising, evidence of trauma, or 
effusion, and show that joint stability was intact.  The 
veteran indicated that he had experienced knee problems from 
the time he was young.  Following this treatment in December 
1991, the veteran underwent arthroscopic surgery on his right 
knee in February 1992.

In connection with his current claim, the veteran has 
submitted a statement dated in February 2000 from Dr. J. 
Mulhollan, MD, in which Dr. Mulhollan indicates his opinion 
that the veteran's current right knee disability is the 
result of the veteran's earlier trauma to the knee while in 
service in the 1970's.  Dr. Mulhollan based his opinion on a 
right knee history as given to him by the veteran.  In 
contrast to Dr. Mulhollan's opinion, in a VA examination 
given to the veteran in April 2000, with an addendum in May 
2000, the examiner indicated that because of a lack of 
treatment from 1978 to 1991, he was unable to conclude that 
the veteran's right knee complaints in service represented 
the early causation of his current right knee disability.

Upon consideration of both opinions regarding the origin of 
the veteran's current right knee disability, the RO found in 
August 2000 that the veteran was not entitled to service 
connection for his right knee disability, based in part upon 
the VA examiner's statement that the veteran's lack of 
treatment from 1978 to 1991 prevented him from concluding 
that the veteran's current right knee disability was the 
result of his injury in service.

In his substantive appeal filed in July 2001, the veteran 
indicated that he was treated by a family physician for his 
right knee disability during the time period from 1985-1989.  
He indicated that he had been unable to obtain his treatment 
records during this time because his treating physician has 
since closed his practice and is now deceased.  He also 
indicated that he had several enclosures he was submitting to 
aid in his effort to establish continuity of treatment during 
this time.  However, a review of the file indicates that the 
indicated enclosures are not of record.  A remand of the 
veteran's claim is therefore appropriate in order to attempt 
to obtain the indicated enclosures, which may assist the 
veteran in showing the continuity of symptomatology necessary 
to establish entitlement to service connection for the 
veteran's right knee.  38 C.F.R. § 3.303(b) (2000).  As an 
additional matter, the Board notes that while the RO and the 
VA examiner have focused on the veteran's lack of continuity 
of treatment as a reason for denying service connection, it 
is the veteran's symptoms, and not his continuity of 
treatment, which are the essence of any evidence involving 
continuity of symptomatology.  Wilson v. Derwinski, 2 Vet. 
App. 16 (1991).  Therefore evidence establishing the 
existence of the veteran's symptoms during this time period 
is relevant to the issue of service connection, and the RO 
should not limit its consideration to continuity of 
treatment. 

Furthermore, the Board finds that an additional medical 
examination is appropriate in the instant case, so that 
consideration may be given to any evidence of continuity of 
symptomatology obtained on remand, and also to obtain an 
opinion regarding the symptomatology experienced by the 
veteran subsequent to service, as well as the veteran's 
intervening injury in 1991, and the effect of these events on 
the veteran's current right knee disability.

Accordingly, the case is remanded for the following action:

1.  The RO should contact the veteran and 
have the veteran submit copies of the 
enclosures indicated in the veteran's 
July 2001 substantive appeal, which are 
not of record.

2.  Thereafter, the RO should schedule 
the veteran for an examination of his 
right knee to determine the etiology of 
the veteran's current right knee 
disability.  The claims folder and any 
additional evidence regarding continuity 
of symptomatology obtained on remand 
should be provided to and reviewed by the 
examiner, and the examination report 
should note that such has been 
accomplished.  The examiner should 
consider the veteran's reported 
symptomatology subsequent to service, and 
state an opinion as to the likelihood 
that the veteran's current right knee 
disability is related to his reported 
symptomatology and what, if any, 
relationship the veteran's intervening 
injury to his right knee in 1991 has to 
his current right knee disability.  

3.  Thereafter, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001) and 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)) are fully met.
  
4.  After any indicated development, the 
RO should review the claim for service 
connection for the veteran's right knee 
degenerative arthritic changes.  If the 
claim remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	K. J. ALIBRANDO
	Acting Board Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




